Citation Nr: 1020466	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  02-03 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to an initial rating in excess of 10 percent 
for pseudofolliculitis barbae and folliculitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1990 to May 
1993.

This matter initially came before the Board of Veterans' 
Appeals (Board) from June 2001 and January 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  In the June 2001 rating 
decision, the RO denied the Veteran's claim for service 
connection for a bilateral shoulder disability.  In the 
January 2002 decision, the RO granted the Veteran service 
connection for pseudofolliculitis barbae and assigned an 
initial noncompensable disability rating.  In January 2007 
and again in April 2008, the Board remanded the matter to the 
RO via the Appeals Management Center (AMC) in order to obtain 
evidence not associated with the claims file, including VA 
and Social Security Administration (SSA) records, afford the 
Veteran a VA examination, and issue a supplemental statement 
of the case (SSOC).  The AMC obtained records from the SSA 
and from the Central Alabama Veterans Health Care System; it 
also associated records from the RO with the claims file.  In 
addition, the Veteran was scheduled for a VA examination in 
September 2008, which he attended.  As is discussed more 
fully below, this examination was based on a review of the 
claims file, the Veteran's oral history, and a thorough 
physical examination of the Veteran.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (affirming that a medical opinion is 
adequate if it provides sufficient detail so that the Board 
can perform a fully informed evaluation of the claim).  
Subsequently, the AMC issued an SSOC in January 2010.  
Therefore, the Board finds that its remand directives have 
been complied with.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).

As the appeal of the Veteran's claim for an initial rating in 
excess of 10 percent for pseudofolliculitis barbae and 
folliculitis emanates from the Veteran's disagreement with 
the initial 10 percent rating assigned following the grant of 
service connection, the Board has characterized the claim as 
for a higher initial rating, in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing at the RO in June 2006.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  The Veteran does not currently have a left shoulder 
disability.

3.  The Veteran's right shoulder disability has been 
attributed to diagnosed chronic bursitis, which was not 
present in service and is not etiologically related to 
service.

4.  The Veteran's pseudofolliculitis barbae and folliculitis 
have been characterized by itching involving an exposed area; 
the disability consists of papules and cystic acne on his 
face and neck area, affecting 4 percent of the facial area, 
and on his back, arms, and shoulders, affecting 2 percent of 
total body surface area; no scarring is present.


CONCLUSIONS OF LAW

1.  The Veteran does not have a left shoulder disability that 
is the result of disease or injury incurred in or aggravated 
during active military service, and it may not be presumed to 
have been due to an undiagnosed illness incurred in service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.317 (2009).

2.  The Veteran does not have a right shoulder disability 
that is the result of disease or injury incurred in or 
aggravated during active military service, and it may not be 
presumed to have been due to an undiagnosed illness incurred 
in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2009).

3.  An initial rating in excess of 10 percent for 
pseudofolliculitis barbae and folliculitis is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.7, 4.27, 4.118, Diagnostic Codes 7806, 7814 (2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813, 7828 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.
In this respect, through notice letters sent in November 
2004, August 2005, January 2006, January 2007, and June 2008, 
the RO notified the Veteran of the information and evidence 
needed to substantiate his claims.  Thereafter, the Veteran 
was afforded the opportunity to respond.  In addition, the 
Veteran was provided notice in a March 2006 letter concerning 
the assignment of rating criteria and effective dates.  
Hence, the Board finds that the Veteran has received notice 
of the information and evidence needed to substantiate his 
claims, and has been afforded ample opportunity to submit 
such information and evidence.

The Board also finds that the November 2004, August 2005, 
January 2006, January 2007, and June 2008 notice letters 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letters, the RO notified the 
Veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned November 2004, 
August 2005, January 2006, January 2007, and June 2008 notice 
letters.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
Veteran was given the opportunity to respond following 
notification by VA.

Otherwise, nothing about the evidence or any response to the 
AOJ's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  The Veteran 
was given VA examinations in March 2006, June 2007, and 
September 2008; reports of those examinations are of record.  
In that connection, the Board notes that when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examinations obtained in this case 
are adequate, as they are predicated on consideration of all 
of the pertinent evidence of record, to include the 
statements of the Veteran and his representative, and 
document that the examiners conducted a full physical 
examination of the Veteran.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the claim on appeal 
has been met. 38 C.F.R. § 3.159(c)(4).  The Veteran has 
further been given the opportunity to submit evidence; he and 
his representative have provided written argument in support 
of his claim, and the Veteran has testified before the 
undersigned Acting Veterans Law Judge.  Otherwise, neither 
the Veteran nor his representative has identified, and the 
record does not indicate, existing records pertinent to the 
claims on appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The Veteran contends that he suffered a fall while deployed 
to Iraq on active duty in which he injured his shoulders.  He 
contends, alternately, that his claimed shoulder disability 
is due to undiagnosed illness.  He further contends that his 
service-connected pseudofolliculitis barbae and folliculitis 
is more disabling than reflected by the 10 percent rating 
initially assigned.  

A.  Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires: (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).

Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

If evidence of record shows that a Veteran engaged in combat, 
and if an injury or disease is alleged to have been incurred 
or aggravated in combat, such incurrence or aggravation may 
be shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such evidence may be 
rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Section 1154(b) allows combat Veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . . ."  Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).  Section 1154(b) serves only to relax 
the evidentiary burden to establish incurrence of a disease 
or injury in service.  Id.

Service connection may also be granted to a Persian Gulf 
Veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness or a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more during the presumptive periods prescribed 
by the Secretary or by December 31, 2011.  By history, 
physical examination and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis.  
Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multi-symptom illness 
include, but are not limited to:  (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118 (West 
2002); 38 C.F.R. § 3.317 (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Relevant evidence of record consists of the Veteran's service 
treatment records as well as records of both private and VA 
treatment the Veteran has received since service.  In 
addition, the Veteran was provided with VA examinations in 
March 2006 and September 2008.  Service treatment records are 
silent as to any complaints or diagnosis of a shoulder 
disability, although the Board accepts that there are 
circumstances, notably participation in combat, where an 
appellant's testimony alone will suffice.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  As the Veteran's DD Form 214 
reflects that he was awarded a Combat Infantryman Badge, his 
service in combat is conceded, and the Board concedes his in-
service fall from a tank, in which he claims to have injured 
his shoulders.  

Relevant post-service medical evidence of record includes 
documentation from a private orthopedic surgeon dated in 
October 1996.  In the record, the Veteran wrote that he had a 
"current medical problem" with his right shoulder, which he 
stated was injured while at work.  Private records further 
indicate that the Veteran underwent surgery in March 1997 for 
what was identified as "chronic bursitis with impingement of 
the right shoulder."  Treatment records from the Central 
Alabama Veterans Health Care System similarly indicate that 
when given radiological evaluation of his shoulders in May 
2001 and again in August 2001 due to complaints of shoulder 
pain, no abnormalities were noted in either shoulder.  The VA 
treatment records are otherwise silent as to any complaints, 
diagnoses, or treatment of any shoulder problems.  

At a May 2001 general medical examination, the Veteran 
complained of aching in his shoulders but reported that there 
had been no specific injury to trigger the pain.  Physical 
examination revealed some tenderness to palpation in the 
shoulders bilaterally, as well as some pain on motion and 
moderate functional loss in the right shoulder.  The examiner 
diagnosed the Veteran with "shoulder pains bilateral with 
previous arthroscopic surgery" on the right.  No etiological 
opinion was offered.  

At the VA examination conducted in September 2008, the 
Veteran stated that he suffered from constant aching in his 
right shoulder but "categorically denie[d] any problem with 
his left shoulder."  At that time, physical examination 
revealed two scars on his right shoulder from earlier 
arthroscopic surgery and tenderness to palpation over the 
right acromioclavicular joint.  No swelling, heat, redness, 
or crepitus was noted, although the Veteran's range of motion 
in the right shoulder was noted to be limited in all 
directions.  No limitation of motion was noted in the 
Veteran's left shoulder.  Radiological evaluation revealed no 
abnormalities in the joints, bones, or soft tissue of either 
shoulder.  The examiner diagnosed the Veteran with a normal 
left shoulder and "status post arthroscopic surgery, right 
shoulder."  No other diagnosis was assigned.  In an addendum 
to the examination added in December 2008, the examiner 
indicated that he had reviewed the Veteran's claims file, 
which revealed "inadequate documentation" to relate the 
Veteran's current right shoulder complaints to any incident 
of service, including his claimed in-service fall from a 
tank.  Therefore, the examiner concluded that the Veteran's 
current claimed right shoulder disability was not likely 
related to his service.  

The Veteran has also testified before the undersigned Acting 
Veterans Law Judge at a June 2006 hearing.  In that hearing, 
the Veteran contended that he injured his shoulders during a 
fall off a tank while he was stationed in Iraq.  The Veteran 
stated that he experienced occasional aching in his shoulders 
bilaterally that began "some months after" his separation 
from service.  

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the claims 
of service connection for disabilities of the left or right 
shoulder on either a direct basis or under the presumptive 
provisions relating to Persian Gulf claims.  With regard to 
the Veteran's claim for a left shoulder disability, the Board 
notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Evidence must show that the Veteran currently 
has the disability for which benefits are being claimed.

Here, there is simply no medical evidence that the Veteran 
has any disability of the left shoulder.  The Veteran was 
afforded a VA examination in October 2008, but that examiner 
concluded that the Veteran did not suffer from any left 
shoulder disability, a finding confirmed by both physical and 
radiological examination, as well as the Veteran's own 
contention that he had never had any problems with his left 
shoulder.  The examiner concluded that the Veteran's left 
shoulder displayed no pathology on which to base a diagnosis.  
The Board notes further that although the Veteran has 
complained of pain and aching in his left shoulder to his May 
2001 VA examiner, as well as at his June 2006 hearing before 
the undersigned Acting Veterans Law Judge, there are no 
current treatment records showing a diagnosis of any left 
shoulder disability.  Thus, the evidence does not provide the 
kind of objective indications of a qualifying chronic left 
shoulder disability to include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Without a diagnosed or 
identifiable underlying disability, service connection may 
not be awarded.  Pain does not, in and of itself, constitute 
a disability for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  With 
no medical evidence of a diagnosed disability, the analysis 
ends, and service connection for a left shoulder disability 
must be denied.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) held in Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) that a service connection claim must be 
accompanied by evidence that establishes that the claimant 
currently has the claimed disability.  Accordingly, absent a 
current showing of chronic disability, the Board concludes 
that a left shoulder disability was not incurred in or 
aggravated by service, and may not be presumed to have been 
due to an undiagnosed illness incurred in service.

Turning to the Veteran's claim of service connection for a 
right shoulder disability, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection on either a direct basis or under the presumptive 
provisions relating to Persian Gulf claims.  Initially, to 
whatever extent the Veteran has at any point suffered from a 
right shoulder disability, it has been ascribed to a 
diagnosis-chronic bursitis-which precludes service 
connection under the statutes and regulations that govern 
claims based upon service in the Persian Gulf, which require 
an undiagnosed illness.  The Veteran's service treatment 
records do not show that the Veteran complained of or was 
treated for a chronic disability manifested by right shoulder 
pain.  Although the Board acknowledges that the Veteran's 
combat service serves to verify his claim that he injured his 
shoulder when he fell from a tank during service, see 38 
U.S.C.A. § 1154(b), there is no evidence in the record to 
suggest that any such injury was anything other than acute 
and transitory, causing no chronic disability.  More 
significantly, none of the Veteran's medical providers 
related his right shoulder disability to his military 
service, including his service in Southwest Asia.  See 38 
C.F.R. § 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation").  In fact, 
following the VA examination in September 2008, the examiner 
stated that it was less likely than not that the Veteran's 
right shoulder disability was related to military service.  

Here, there is nothing in the claims file, other than the 
Veteran's own contentions, that would tend to establish that 
his current right shoulder disability is related to his 
active military service.  As a lay person, the Veteran's 
statements on such matters do not constitute competent 
medical evidence.  He is not competent to give a medical 
opinion on diagnosis or etiology of a disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that when the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.).  
Consequently, there is no competent evidence of a nexus 
between the Veteran's right shoulder disability and his 
period of active duty service.  The medical evidence of 
record is against finding a basis to grant service connection 
for right shoulder disability.  The medical opinions against 
the claim are uncontradicted.

In view of the foregoing, the Board affords great probative 
value to the opinion contained in the September 2008 VA 
examination report.  See Madden v. Gober, 125 F.3d 1477, 1481 
(1997) (in evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  The VA examination report 
reflects that the VA examiner reviewed the Veteran's entire 
claims folder and reported history and undertook a 
comprehensive clinical examination of the Veteran, prior to 
finding that it was unlikely that the Veteran's right 
shoulder disability was related to his service.  The Board 
has considered the benefit-of-the-doubt doctrine, but finds 
that the record does not provide even an approximate balance 
of negative and positive evidence on the merits.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
the Veteran's service connection claims.  For all the 
foregoing reasons, the Veteran's claims for service 
connection for a left shoulder disability and a right 
shoulder disability must be denied.

B.  Increased Rating Claim

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009).

Here, the RO assigned an initial noncompensable disability 
rating for the Veteran's pseudofolliculitis barbae under 
prior 38 C.F.R. § 4.118, Diagnostic Codes 7806 and 7813 
(2002).  During the course of the instant appeal, the AMC 
issued a rating decision in August 2007 granting the Veteran 
an increased initial rating of 10 percent under the current 
version of 38 C.F.R. § 4.118, Diagnostic Code 7828 (2009).  

As noted above, during the pendency of this appeal the 
diagnostic criteria for rating skin disabilities were 
changed, effective from August 30, 2002.  67 Fed. Reg. 49,590 
(2002).  When a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent legislative intent to the contrary.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997).  Revised statutory or 
regulatory provisions, however, may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 7104(c) (West 2002 & Supp. 2009); VAOPGCPREC. 3-
2000 (April 10, 2000).  Here, the August 2007 supplemental 
statement of the case considered the Veteran's skin 
disability in light of the revised regulatory provisions, and 
afforded him notice thereof.  Therefore, no prejudice to the 
Veteran exists in the Board's adjudication of this issue at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(2002).

(While the case was in remand status, the rating schedule for 
evaluating scars was revised and amended.  See 73 Fed. Reg. 
54708-12 (Sept. 23, 2008).  The effective date of the 
revisions is October 23, 2008, and the revised criteria apply 
to all applications for benefits received by VA on or after 
that date.  Because the Veteran's claim was received prior to 
October 23, 2008, the revised criteria are not for 
application in his case.  Although the amendment allows for a 
Veteran to request a review of a scar disability under the 
revised criteria irrespective of whether the Veteran's 
disability has increased since the last review, no such 
request has been made.  Id.)

Relevant evidence of record consists of records of VA 
treatment the Veteran has received since filing the instant 
claim.  In addition, the Veteran was provided with VA 
examinations in May 2001, March 2006, and June 2007 and 
testified before the undersigned Acting Veterans Law Judge at 
a hearing in June 2006.  At that hearing, the Veteran 
testified that he experienced itchy breakouts on his chest, 
back, face, and under his arms.  He stated that the rashes 
come and go, occurring approximately twice monthly and 
lasting one week in duration, and are not much improved by 
medications prescribed to treat the condition.  

Treatment records from the Central Alabama Veterans Health 
Care System reflect that the Veteran had a telephonic 
consultation for complaints of a recurring rash on his face 
and back in October 2007.  At that time, the Veteran was 
referred to dermatology for consultation, but no records of 
any dermatological consultation or treatment appear in the 
record.  

Report of the May 2001 general medical examination reflects 
only that the Veteran complained of his skin being 
"sensitive in the area of the beard."  He reported having a 
burning sensation in his beard area, which he used alcohol to 
soothe, and using clippers rather than a razor to trim his 
beard.  Physical examination revealed follicular lesions in 
the beard area consistent with the Veteran's diagnosed 
pseudofolliculitis barbae. 

Report of the March 2006 general medical VA examination 
reflects that the Veteran complained of having experienced an 
itchy rash on his hands for a year, which he had not treated 
with any medication.  Physical examination revealed grayish 
shiny papules on the Veteran's left forearm measuring 1 inch 
by 0.25 inches in area.  The Veteran also had a grayish-brown 
shiny papules on his right hands in an area measuring 2 
inches by 0.25 inches, and an area of brown papules of the 
same size on his right forearm.  The examiner found the total 
area to be less than 1 percent of each forearm, less than 1 
percent of each hand, and less than 5 percent of the 
Veteran's total body surface.  No limitation of motion or 
scarring was noted.  

At his June 2007 examination, the Veteran reported having 
problems with his face related to shaving, including itching 
and small bumps on his face and neck with occasional 
whiteheads.  No scars were present on physical examination, 
although the examiner noted diffuse pustules on the Veteran's 
anterior neck and facial area.  No evidence of hyper-
pigmentation or post-inflammatory changes were noted, and the 
Veteran denied any history of urticaria.  Physical 
examination further revealed some diffuse cystic acne on the 
Veteran's shoulders and posterior thorax, but no other 
specific dermatitis was found on the Veteran's arms, 
posterior thorax, or lower extremities.  The total body 
surface affected by the Veteran's folliculitis and cystic 
acne was found to be approximately 2 percent of his total 
body surface, with approximately 4 percent of his facial area 
involved.  The examiner diagnosed the Veteran with 
folliculitis and cystic acne but found no evidence of 
pseudofolliculitis barbae on examination.   

At the time of the grant of service connection, the Veteran's 
pseudofolliculitis barbae with folliculitis was rated under 
38 C.F.R. § 4.118, Diagnostic Code 7814 for tinea barbae.  
Under prior Diagnostic Code 7814, tinea barbae is to be rated 
as for eczema under Diagnostic Code 7806.  The rating 
criteria under Diagnostic Code 7806 in effect prior to August 
30, 2002, provided a 10 percent evaluation for eczema with 
exfoliation, exudation, or itching if involving an exposed 
surface or extensive area.  A 30 percent evaluation required 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation required ulceration, 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or a condition that is exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

With respect to any residual scarring, the Board has also 
considered the Veteran's pseudofolliculitis barbae and 
folliculitis under prior 38 C.F.R. § 4.118, Diagnostic Code 
7800.  The criteria under prior Diagnostic Code 7800 provide 
for a 10 percent rating for moderate, disfiguring scars of 
the head, face or neck.  A 30 percent rating is warranted for 
severe disfiguring scars, especially if they produce a marked 
and unsightly deformity of the eyelids, lips or auricles.  A 
50 percent rating is warranted for complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  The note to this 
provision states that when in addition to tissue loss and 
cicatrization there is marked discoloration, color contrast, 
or the like, the ratings under Code 7800 may be further 
increased.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  

In this case, the medical evidence of record does not reflect 
manifestations of the Veteran's pseudofolliculitis barbae and 
folliculitis that warrant more than the assigned 10 percent 
rating under prior Diagnostic Code 7806.

In particular, a report of May 2001 VA examination reflects 
findings of follicular lesions in his beard area; the Veteran 
was noted to report that the lesions caused sensitivity and a 
burning sensation.  He was not noted to have any symptoms on 
his facial area in his March 2006 VA examination, and at the 
June 2007 examination, the VA examiner noted the Veteran's 
history of pseudofolliculitis barbae but diagnosed him 
instead with folliculitis and cystic acne and found no 
evidence of scarring or facial disfigurement.  At that time, 
he was found to have diffuse pustules on his neck and face as 
well as cystic acne on his thorax and shoulders, for a total 
affected surface area of 4 percent of his face and 2 percent 
of his total body surface.  No scarring has been noted on 
physical examination at any time.  

Under these circumstances, the Board does not find that the 
medical evidence demonstrates a disability picture that is 
analogous to constant exudation or itching, extensive lesions 
or marked disfigurement, and thus a rating to 30 percent 
under prior Diagnostic Code 7806 is not warranted.  Here, the 
evidence would appear to demonstrate that the Veteran does 
have lesions encompassing the areas of his face and neck, as 
well as his back and shoulders.  However, as noted above, at 
no time has the evidence demonstrated, or the Veteran 
complained of, constant exudation or itching.  To the 
contrary, he stated at his June 2006 hearing that the 
symptoms of breaking out and itching come and go, occurring 
approximately two weeks in every month.  Likewise, the 
medical evidence does not reflect ulceration, or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or a condition that is exceptionally 
repugnant.  Thus, the medical evidence does not approximate 
the level of impairment required for assignment of more than 
the initially assigned 10 percent rating under 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2002).

Furthermore, there is no indication that the Veteran's 
pseudofolliculitis barbae and folliculitis have resulted in 
disfigurement.  No examiner has made such a finding, and the 
Veteran has not complained of disfigurement at any 
examination or treatment visit.  Further, at no time have the 
Veteran's symptoms been identified as resulting in severe, 
marked, or repugnant deformity or disfigurement, nor do they 
produce marked and/or unsightly deformity of the eyelids, 
lips or auricles.  To the contrary, no scarring has been 
identified at any time, nor has the Veteran complained of 
scarring of his face or any other body part.  Furthermore, 
there has been no reported clinical finding of marked 
discoloration or color contrast associated with the Veteran's 
symptoms.  Thus, the medical evidence does not approximate 
the level of impairment required for assignment of more than 
the current 10 percent rating under prior 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803, 7804 (2002).

The Board has also considered prior Diagnostic Codes 7801 and 
7802; however, the Veteran's skin symptoms are not the result 
of second or third degree burns.  Additionally, the Board has 
also considered the Veteran's claim under prior Diagnostic 
Code 7805, which rates a scar based on limitation of function 
of the part affected. However, the medical evidence fails to 
demonstrate any scarring, or any functional impairment 
associated with any of the Veteran's skin symptomatology.

As such, under the former criteria in effect prior to August 
30, 2002, the Board finds the Veteran's pseudofolliculitis 
barbae and folliculitis does not warrant a rating higher than 
the 10 percent initially assigned.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7806, 7814 (2002).

Under the revised rating criteria in effect on and after 
August 30, 2002, the Veteran's service-connected 
pseudofolliculitis barbae and folliculitis has been rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7828 (2009)for acne.  
Under Diagnostic Code 7828, a 10 percent rating is warranted 
for deep acne, consisting of deep inflamed nodules and pus-
filled cysts, affecting less than 40 percent of the face and 
neck, or deep acne other than on the face and neck.  A 30 
percent rating, the highest available under Diagnostic Code 
7828, is warranted for deep acne affecting 40 percent or more 
of the face and neck.  A note following the diagnostic code 
indicates that the disability should be rated under codes for 
scarring or disfigurement of the head, face, or neck, 
depending on the predominant disability.  

The Board will also consider the Veteran's pseudofolliculitis 
barbae and folliculitis under current Diagnostic Code 7813, 
which governs tinea barbae.  Under this diagnostic code, 
tinea barbae is rated as for dermatophytosis, which 
disability is to be rated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805); or dermatitis (Diagnostic Code 
7806); dependent on the dominant disability.  Under 
Diagnostic Code 7806, a 10 percent rating is warranted for 
dermatitis or eczema that is at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  More than 40 percent of the entire body or more than 
40 percent of exposed areas, affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

With respect to any residual scarring, the Board has also 
considered the Veteran's pseudofolliculitis barbae and 
folliculitis under 38 C.F.R. § 4.118.  Under the revised 
criteria for Diagnostic Code 7800, a 10 percent evaluation is 
warranted for scars of the head, face , and neck when there 
is one characteristic of disfigurement.  A 30 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with two or 
three characteristics of disfigurement.  A 50 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips) or; with 
four or five characteristics of disfigurement.  A 80 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips) or; 
with six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2009).

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against an initial 
disability rating in excess of 10 percent for the Veteran's 
pseudofolliculitis barbae and folliculitis under current 
diagnostic criteria.  The evidence shows that the acne on the 
Veteran's face, neck, shoulders, and back is deep, as it was 
identified by the June 2007 examiner as "cystic acne."  
However, as the acne affects only 4 percent of his face and 
neck and only 2 percent of his total body area, it does not 
warrant a rating higher than 10 percent under Diagnostic Code 
7828.

The Board further finds that an initial rating higher than 10 
percent is not warranted under the current diagnostic codes 
governing scarring.  In this case, there are no residual 
symptoms of scarring associated with the service-connected 
skin disability, rendering ratings under Diagnostic Codes 
7801-7805 inapposite here.  In that connection, the Board 
notes that no scarring has been noted on examination; in 
particular, the Veteran's June 2007 VA examiner specifically 
commented that no scarring was visible.  In addition, the 
Veteran's pseudofolliculitis barbae and folliculitis does not 
result in visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, as would support a 30 
percent evaluation under the revised criteria for skin 
disorders of the face, neck and head.  Thus, a higher rating 
under Diagnostic Code 7800 is not warranted here.  

The Board also finds that no higher evaluation is warranted 
under any other diagnostic code.  The medical evidence does 
not demonstrate that the Veteran's service-connected 
pseudofolliculitis barbae and folliculitis affects at least 
20 percent of the entire body or 20 percent of exposed areas, 
nor is systemic therapy such as corticosteroids or other 
immunosuppressive drugs required.  To the contrary, the 
Veteran has stated that he does not regularly use medication 
to treat his symptoms.  Thus, a rating to 30 percent under 
Diagnostic Code 7806 is not warranted.  Furthermore, there is 
no functional loss due to the Veteran's pseudofolliculitis 
barbae and folliculitis.

In sum, the evidence of record shows that, for the entirety 
of the claim period, an initial rating in excess of the 
currently assigned 10 percent for the Veteran's 
pseudofolliculitis barbae and folliculitis is not warranted.  
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7814 (2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813, 7828 (2009).  

The Board has considered the Veteran's contentions with 
regard to his claim for an initial rating in excess of 10 
percent for his service-connected pseudofolliculitis barbae 
and folliculitis.  While the Board does not doubt the 
sincerity of the Veteran's belief that his disability is more 
severely disabling than reflected in the current rating, as a 
lay person without the appropriate medical training or 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter, such as the severity of a 
current disability as evaluated in the context of the rating 
criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time has the disability under 
consideration been shown to be so exceptional or unusual as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there 
is an absence of evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), frequent periods of hospitalization, or evidence 
that the Veteran's service-connected pseudofolliculitis 
barbae and folliculitis have otherwise rendered impractical 
the application of the regular schedular standards.  To the 
contrary, although the record indicates that the Veteran is 
currently unemployed, SSA records present in the file-as 
well as the July 2006 rating decision granting entitlement to 
a total disability rating based on unemployability due to 
service-connected disability-indicate that his unemployment 
is due not to his skin disability but to his posttraumatic 
stress disorder.  Thus, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2009).  
Thus, based on the record before it, the Board does not find 
that the medical evidence demonstrates any unusual disability 
with respect to the claim that is not contemplated by the 
rating schedule.  The symptoms the Veteran experiences are 
those specifically contemplated by the rating schedule.  Thun 
v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board 
concludes that a remand for referral of the rating issue to 
the VA Central Office for consideration of extra-schedular 
evaluation is not warranted.

For all the foregoing reasons, the Board finds that the 
Veteran's pseudofolliculitis barbae and folliculitis warrant 
no more than a 10 percent rating.  38 C.F.R. §§ 4.3, 4.7, 
4.118, Diagnostic Codes 7806, 7814 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813, 7828 (2009).  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim for a higher 
rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to an initial rating in excess of 10 percent for 
pseudofolliculitis barbae and folliculitis is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


